DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Coelho on 1/12/2021.
The application has been amended as follows: 
In claim 34, line 1, replace “The method of claim 33” with “The method of claim 28”

Response to Amendment
The After Final Amendment filed 1/06/2021 has been entered.  Applicant’s arguments, see Pages 7-8, with respect to claim 15 and 28, have been fully considered and are persuasive.  The rejection of claims 15 and 28 have been withdrawn.  Additionally, Applicant’s amendments have overcome the 112(b) rejection previously set forth in the Office Action mailed 11/06/2020.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 15 is allowable for requiring:
…”a build chamber; 
a dose module configured to provide build material to the build chamber; 
an overflow module configured to receive excess build material having been provided to the build chamber; 
a tool carrier disposed within the process chamber; 
a streaming device configured to generate at least one stream of process gas; and a chamber separation device separating the process region into a first sub-region and a second sub-region ...allowing access for the tool carrier to move from the first sub-region at least partially into the second sub-region, and the second position separating the second sub-region from the at least one stream of process gas flowing through the first sub-region, wherein the first sub-region extends over the build chamber, the dose module, and the overflow module with the at least one separation element in the second position.
meaning the first sub-region extends over and encompasses the build chamber, the dose module and the overflow module.
	While it is conventional in the art to provide a separation device or element to segregate areas of a process chamber as well as to provide a stream of process gas through a process chamber, the prior art neither teaches the combination of the elements above; specifically, a separation device which separates a process chamber into a first and second sub-
	The closest prior art, Amaya, teaches an apparatus for additively manufacturing three-dimensional objects (Figure 3) comprising: a process chamber (1) and a chamber separation device (shield plate 6) separating the process chamber into a first sub-region and a second sub-region (region to the left/right of shield plate 6).  The chamber separation operates between a first position and a second position, the first position providing a passageway allowing access for a tool carrier to move from the first sub-region into the second sub-region (Figures 3a-3b, paragraph 0016; the shield plate 6 is made to open and close to allow the forming tool 31 to pass from the powder supply to the table), and the second position separates the second sub-region from a gas within the first sub-region (paragraphs 0020-0021; the first sub-region is filled with an inert gas).  However, Amaya does not teach the process gas is a stream of process gas; in fact, the gas as disclosed in Amaya is a bulk of inert gas to prevent oxidation therein of the material in the first sub-region (paragraphs 0020-0021).
Huebinger is referenced for teaching a process chamber (12) defining a process region, the process chamber configured for successive layerwise selective irradiation and consolidation of layers of a build material by means of an energy beam (paragraphs 0046-0047), wherein a gas source (28 in Figure 3) for supplying a stream of process gas (F1, F2) through the process chamber.  The stream of process gas serves to protect the components of the energy beam by removing impurities from the process chamber upon irradiating the raw material powder (paragraphs 0050-0051).  As discussed above, the combination of Amaya and Huebinger would be render separating a stream of process in the first region of a process chamber from a second 
Claim 28 is allowable for the same reasons as claim 15 as described above; specifically, for requiring:
…”supplying, with a streaming device, a stream of process gas through the first sub-region of the process chamber with the chamber separation device in the second position; 
…providing, with a dose module within the first sub-region of the process chamber with the chamber separation device in the second position, build material to the build chamber; 
Page 4 of 9irradiating and consolidating a second layer of build material within the first sub-region of the process chamber; and 
receiving, with an overflow module within the first sub-region of the process chamber with the chamber separation device in the second position, excess build material having been provided to the build chamber.“
meaning the first sub-region extends over and encompasses the build chamber, the dose module and the overflow module.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/12/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748